Citation Nr: 0307184	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a cerebral concussion, manifested by headaches, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from January 1953 
to December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
30 percent for the service-connected residuals of a cerebral 
concussion, manifested by headaches.  

Following notification of the May 1999 decision, the veteran 
perfected a timely appeal with respect to the denial of his 
claim for a disability evaluation greater than 30 percent for 
his service-connected residuals of a cerebral concussion, 
manifested by headaches.  Thereafter, in September 2002, the 
Board determined that additional development on this 
increased rating issue was necessary.  As such, the Board 
undertook evidentiary development with regard to this claim.  
After completion of the additional development, the Board 
provided the veteran and his representative notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and allowing the 
veteran and his representative opportunity to respond, the 
Board is now prepared to render a final adjudication of the 
veteran's increased rating claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's complaints of an increase in the frequency 
and severity of his headaches are not supported by the 
objective evidence of record, which provides negative 
findings on neurological testing and no episodes of recent 
outpatient or inpatient treatment for his headaches.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for the service-connected residuals of a cerebral concussion, 
manifested by headaches, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Codes 8045, 8100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the August 2000 
statement of the case, a March 2001 letter, and the December 
2001 supplemental statement of the case informed the veteran 
and his representative of the VCAA, the criteria used to 
adjudicate his increased rating claim, the type of evidence 
needed to substantiate this issue, as well as the specific 
type of information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Also, during the current appeal, the veteran underwent three 
pertinent VA examinations.  As such, the Board finds that VA 
has met the requirements of the VCAA and its implementing 
regulations and will proceed to address the veteran's 
increased rating claim based upon a complete and thorough 
review of the pertinent evidence associated with his claims 
folder.  

Factual Background

According to the service medical records, in October 1953, 
the veteran was injured when he fell off a cliff.  He was 
briefly unconscious.  No contusions or lacerations were 
visible.  Following a physical examination which was 
completely negative except for slight tenderness over the 
veteran's left lower lumbar area, the examiner diagnosed an 
acute back strain as well as an acute concussion of the 
brain.  The December 1954 separation examination demonstrated 
that the veteran's head and neurological evaluations were 
normal.  

In December 1954, the veteran was discharged from active 
military duty.  In March 1955, he underwent a VA examination, 
at which time he informed the examiner that he had fallen 
from a 30 foot cliff during service, landed on his head, fell 
in the water, and lost consciousness for a short period of 
time.  The veteran described frontal headaches lasting a day 
unless he took medicine (which would alleviate the headaches 
within an hour) and dizziness at times.  He admitted to the 
examiner that "his head doesn't bother him as much as his 
other complaints, especially his back."  In pertinent part, 
the examiner diagnosed mild residuals of a cerebral 
concussion, manifested by occasional headaches.  

Later in March 1955, the RO considered these service, and 
post-service, medical records.  Based on such evidence, the 
RO granted service connection for residuals of cerebral 
concussion, manifested by occasional headaches and assigned a 
30 percent disability evaluation.  

In May 1960, the veteran underwent a VA neuropsychiatric 
examination, at which time the examiner acknowledged the 
March 1955 evaluation diagnosis of residuals of a cerebral 
concussion, manifested by occasional headaches.  The veteran 
reported that he had been treated for headaches.  A 
neurological evaluation demonstrated that the veteran had a 
normal gait, firm station, pupils which were reactive to 
light and accomplishment, no facial or other paralysis, as 
well as normal superficial and deep reflexes.  The examiner 
diagnosed moderate residuals of a cerebral concussion, 
manifested by headaches and nervousness.  

In June 1960, the RO considered this additional examination 
report.  Further, the RO denied the issue of entitlement to a 
disability evaluation greater than 30 percent for the 
service-connected residuals of cerebral concussion, 
manifested by occasional headaches.  

Subsequently, in March 1992, the veteran filed a claim for an 
increased rating for this service-connected disability.  At 
that time, he asserted that his headaches had increased in 
severity.  

In July 1992, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, he 
reported that, since the in-service fall, he had experienced 
intermittent occipito-frontal headaches two to three times a 
month and occasional nausea.  He denied having any vomiting.  
He informed the examiner that his headaches were mostly 
relieved by simple analgesics but that sometimes they remain 
for two to three days.  The veteran denied any significant 
change in the pattern of his headaches, any loss of 
consciousness, nausea, vomiting, dizziness, or double vision.  
Following a neurological evaluation, the examiner provided an 
impression of chronic headaches with no change in frequency 
or intensity in the past several years and noted that the 
veteran's headaches had been attributed to post-concussion 
residuals.  

Based on these negative neurological findings, the RO, by an 
August 1992 rating action, denied the veteran's claim of 
entitlement to an increased disability evaluation for his 
service-connected residuals of a cerebral concussion, 
manifested headaches.  Following notice of the decision, the 
veteran perfected a timely appeal with respect to this 
denial.  

According to relevant evidence received during that prior 
appeal, the veteran sought treatment for headaches in June 
1961 and June 1962, dizziness in September 1963, and nausea 
and dizziness in August 1974.  X-rays taken of the veteran's 
skull in December 1989 showed no fracture or other 
abnormality.  

In January 1995, the veteran underwent a VA miscellaneous 
neurological disorders examination at which time he reported 
that his chief complaint was weakness in his lower 
extremities.  He did inform the examiner that he had 
sustained a cerebral concussion during the in-service fall.  
Following the evaluation, the examiner concluded that the 
veteran had a normal neurological examination.  The examiner 
specifically stated that no neurological deficit was found.  

In December 1995, the Board considered this post-service 
evidence.  Due to the negative evaluation findings, the Board 
denied the veteran's claim of entitlement to a disability 
evaluation greater than 30 percent for his service-connected 
residuals of a cerebral concussion, manifested by occasional 
headaches.  

Subsequently, in February 1999, the veteran filed his current 
claim for an increased rating for his residuals of a cerebral 
concussion, manifested by headaches.  He asserted that this 
service-connected disability had worsened in severity.  

In March 1999, the veteran underwent a VA miscellaneous 
neurological disorders examination, at which time he asserted 
that, when he becomes dizzy, he attempts to move to an area 
where he can be alone, that he then loses consciousness (for, 
perhaps, only a few seconds), and that the frequency of these 
headaches (which generally occur once or twice a month) can 
increase if he feels disturbed.  Later at the evaluation, the 
veteran reported that he experiences "terrible" headaches 
approximately three to four times a month.  In describing the 
exacerbation of his headaches, he explained that these severe 
headaches "could last about three to four hours or even 
more," usually involve nausea and dizziness, and sometimes 
include nausea and vomiting, and require him to lie down and 
sleep.  The veteran also stated that he had been unable to 
find any medication that helped to alleviate his headaches, 
although he does at times use Ibuprofen.  

The veteran further stated that had been treated by his local 
doctor for his headaches for a long time, that such treatment 
sometimes includes a shot, and that he did not inform his 
physician of his spells of loss of consciousness.  The 
veteran also contended that, although he worked as a fireman 
for 25 years after his discharge from the military, his 
headaches worsened to such an extent that he had to retire 
prematurely at the age of 61.  A neurological evaluation 
demonstrated that the veteran was normocephalic and that his 
cranial nerves 2-12 were well-preserved.  The examiner noted 
that the magnetic resonance imaging completed on the 
veteran's brain in January 1994 had been normal.  The 
examiner diagnosed concussion headaches.  

In August 1999, the veteran underwent a computed tomography 
of his head.  This study was unremarkable.  

At a January 2001 VA miscellaneous neurological disorders 
examination, the veteran stated that he could not remember 
the exact frequency of his headaches but that they have 
increased in occurrence recently and that his last headache 
had occurred the day before the evaluation.  The veteran 
explained that this headache, which lasted three to four 
hours, required him to lie down.  He noted that he did not 
take any medication "because no medication . . . seem to 
help or they make him sick."  The veteran also described 
nausea and vomiting associated with his headaches "a lot of 
the time but not all of the time."  The veteran admitted 
that his headaches had not changed in intensity since 1999.  

The examiner, who had also conducted the prior VA examination 
in March 1999, noted that the August 1999 computed tomography 
conducted on the veteran's head was unremarkable.  
Additionally, the examiner explained that, "[c]linically, 
the veteran has not had any changes in the pattern of his 
headaches, including frequency and intensity" and that the 
veteran's physical (including neurological) evaluation "did 
not show any changes in comparison with the previous 
exam[ination] in 1999."  According to the examiner, "[t]he 
only difference that the veteran would like to emphasize is 
merely the frequency of his headaches."  

In October 2002, the veteran sought treatment for complaints 
of dizziness increasing in frequency and duration.  Vertigo 
symptoms were assessed.  

In January 2003, the veteran underwent a VA miscellaneous 
neurological disorders examination, at which time he noted 
that he was unsure how frequent his headaches occurred.  He 
simply stated that "they are just frequent."  The examiner 
noted that, in the past, the veteran had described severe 
headaches occurring two to three times per month, that these 
headaches may last for an hour or so, and that severe 
headaches may sometimes last for seven or eight hours.  The 
veteran explained that severe headaches require him to lie 
down.  He described only occasional nausea and vomiting 
associated with his headaches.  According to the veteran, he 
does not take any medicine on a regular basis for his 
headaches.  He has only taken Ibuprofen for arthritis and 
that this medication helps to decrease his recurrent 
headaches.  

The examiner noted in the examination report that the veteran 
had worked as a fireman for 25 years but currently is not 
working.  The veteran asserted that the severity of his 
headaches would preclude him from working.  

The examiner further explained that the veteran, by his own 
account, has a long history of severe recurrent headaches, 
although he is not currently taking any medication on a 
regular basis specifically for this condition.  The examiner 
specifically stated that the severity of the veteran's 
headaches is "by his statements."  The examiner explained 
that the veteran was found to be neurologically normal at the 
examination.  In addition, the examiner noted that recent 
magnetic resonance imaging completed on the veteran's head 
was negative.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
residuals of a cerebral concussion, manifested by headaches, 
under the appropriate diagnostic code which rates impairment 
resulting from migraine headaches.  Specifically, according 
to this Diagnostic Code, evidence that migraine headaches 
have resulted in characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
warrants the assignment of a 30 percent disability rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  The next 
higher rating of 50 percent requires evidence of very 
frequent migraine headaches which are completely prostrating 
and which involve prolonged attacks that are productive of 
severe economic inadaptability.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected residuals of a cerebral concussion, 
manifested by headaches, is more severe than the current 
30 percent evaluation indicates.  In particular, the veteran 
cites an increase in the frequency and severity of his 
headaches.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected headaches 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's complaints of an 
increase in the frequency and severity of his headaches.  In 
particular, the January 2003 VA miscellaneous neurological 
disorders examination includes the veteran's report that he 
experiences severe headaches two to three times per month and 
that these headaches may last for an hour or so (and may 
sometimes last for seven or eight hours).  The veteran 
explained that severe headaches require him to lie down.  He 
described only occasional nausea and vomiting associated with 
his headaches.  He also stated that he does not take any 
medicine on a regular basis for his headaches because no 
medication seems to alleviate his headaches.  

Significantly, however, the relevant evidence received during 
the current appeal reflects negative pathological findings.  
For instance, the computed tomography completed on the 
veteran's head in August 1999 was normal.  Further, although 
the veteran sought treatment in October 2002 for complaints 
of dizziness increasing in frequency and duration, this 
symptom was associated with vertigo.  Despite the numerous VA 
and private outpatient treatment records which have been 
obtained and associated with the veteran's claims folder, 
none of these reports reflect treatment for complaints of 
headaches.  Moreover, the most recent VA miscellaneous 
neurological disorders examination, which was conducted in 
January 2003, was normal.  Additionally, the examiner who 
conducted this recent VA evaluation explained that the 
severity of the veteran's headaches is "by his statements" 
and that the veteran was able to work as a fireman for 
25 years.  

Significantly, without evidence of very frequent and 
completely prostrating and prolonged headache attacks 
productive of severe economic inadaptability, a 50 percent 
rating for the veteran's service-connected disability cannot 
be awarded.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  
The Board must conclude, therefore, that the preponderance of 
the evidence is against an award of a disability evaluation 
greater than 30 percent for the veteran's service-connected 
residuals of a cerebral concussion, manifested by headaches.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the veteran 
and his representative with the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1) with regard to the veteran's 
increased rating claim but has not made a determination as to 
whether he meets the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  In 
particular, a schedular rating greater than the current 
30 percent rating is provided for the veteran's 
service-connected residuals of a cerebral concussion, 
manifested by headaches, under the schedular criteria for 
Diagnostic Code 8100.  However, the medical evidence 
supporting a rating greater than the currently assigned 
30 percent evaluation is not present in this case.  Second, 
the Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected residuals of a cerebral concussion, 
manifested by headaches, to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service for 
consideration of the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  This disability is appropriately rated under 
the schedular criteria.  




ORDER

A rating greater than 30 percent for the service-connected 
residuals of a cerebral concussion, manifested by headaches, 
is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

